        CASE 0:20-cv-01781-JRT-KMM Doc. 7 Filed 02/26/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF MINNESOTA


RAFAEL ANTONIO GARAVITO-GARCIA,
                                                 Civil No. 20-1781 (JRT/KMM)
                    Petitioner,

v.
                                                    ORDER ON REPORT
UNITED STATES OF AMERICA,                         AND RECOMMENDATION

                    Respondent.


      Rafael Antonio Garavito-Garcia, Reg No. 71263-054, FMC-Rochester, P.O.
      Box 4000, Rochester, MN 55903, pro se petitioner.

      Ana H Voss, Ann Bildtsen, Assistant United States Attorneys, UNITED
      STATES ATTORNEY'S OFFICE, 300 South 4th Street, Suite 600,
      Minneapolis, MN 55415, for respondent.

      United States Magistrate Judge Katherine Menendez filed a Report and

Recommendation on February 1, 2021. (ECF No. 6) No objections have been filed to

that Report and Recommendation in the time period permitted. Based on the Report

and Recommendation of the Magistrate Judge, on all of the files, records, and

proceedings herein, the Court now makes and enters the following Order.

      IT IS HEREBY ORDERED that

      1. The Petition is DENIED without prejudice as to Grounds Two through Four.

      2. The Petition is TRANSFERRED to the U.S. District Court for the Southern
         District of New York for the limited purpose of addressing Ground One.
        CASE 0:20-cv-01781-JRT-KMM Doc. 7 Filed 02/26/21 Page 2 of 2




         LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 25, 2021                      s/John R. Tunheim
at Minneapolis, Minnesota                     JOHN R. TUNHEIM
                                              Chief Judge
                                              United States District Court




                                     2
